  

Second Amendment

To

General Partnership Agreement

 

This Second Amendment to General Partnership Agreement (the "Amendment") is made
and entered into, effective as of November 27, 2012 (the "Effective Date"), by
and among EnerJex Resources, Inc., a Nevada corporation ("EnerJex"), and Viking
Energy Partners, LLC, a Texas limited liability company ("Viking"); and FL Oil
Holdings, LLC, a Florida limited liability company ("FL Oil" and, together with
Viking, individually an "Investor Partner" and together the "Investor
Partners"), with reference to the following facts:

 

Recitals:

 

A.           The Partners are the sole Partners of Rantoul Partners, a Delaware
general partnership (the "Partnership"), which was formed and exists pursuant to
that certain General Partnership Agreement by and among the Partners dated as of
December 14, 2011 (the "Partnership Agreement").

 

B.           The Partners executed that certain First Amendment To General
Partnership Agreement (the “First Amendment”) dated as of March 30, 2012,
pursuant to which Viking was granted the option to make a Capital Contribution
to the Partnership of $650,000 on December 1, 2012 in exchange for an additional
3.25% Percentage Interest in the Partnership.

 

C.           EnerJex has complied with Section 3.2(e) of the Partnership
Agreement to the satisfaction of the Investor Partners.

 

D.           Viking has agreed to make, on November 27, 2012, the $650,000
Capital Contribution that it had the option to make on December 1, 2012, and
EnerJex has agreed to convey to Viking the corresponding 3.25% Percentage
Interest in the Partnership effective as of November 1, 2012.

 

E.           The Partners have agreed to execute this Amendment in order to
reflect the foregoing facts and to amend and restate Exhibit A to the
Partnership Agreement.

 

F.           All capitalized terms that appear in this Amendment and are not
defined herein shall have the respective meanings ascribed thereto in the
Partnership Agreement.

 

Agreements:

 

Now, Therefore, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1.           Compliance. The Partners acknowledge and agree that EnerJex has
complied with Section 3.2(e) of the Partnership Agreement to the satisfaction of
the Investor Partners.

 

2.           Amendment of Partnership Agreement.

 

2.1           Modification of Scheduled Capital Contribution by Viking. Viking
hereby agrees that in lieu of its scheduled Capital Contribution pursuant to
Section 1.4(b) of the First Amendment, Viking will make a Capital Contribution
to the Partnership in the amount of Six Hundred Fifty Thousand Dollars
($650,000) on November 27, 2012 with respect to the Rantoul Project Assets.

 

 

 

 

2.2           Amendment of Exhibit A. Exhibit A to the Partnership Agreement is
hereby amended and restated to read as set forth on Exhibit A to this Amendment,
which revised Exhibit reflects the change described in Section 2.1 above.

 

3.           Ratification. Except as expressly modified by Section 2, above, the
Partnership Agreement is hereby ratified and confirmed and shall remain in full
force and effect.

 

4.           Miscellaneous. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original agreement, and all of
which taken together shall constitute one agreement, notwithstanding that all of
the parties are not signatories to the original or the same counterpart. A copy
of this Amendment that is executed by a party and transmitted by that party to
the other party by facsimile or as an attachment (e.g., in “.tif” or “.pdf”
format) to an email shall be binding upon the signatory to the same extent as a
copy hereof containing that party’s original signature.

 

[Signatures appear on following page.]

 

2

 

 

In Witness Whereof, the undersigned have executed this Partnership Agreement
effective as of the date set forth above.

 

“EnerJex”   “Viking:”       EnerJex Resources, Inc., a Nevada corporation  
Viking Energy Partners, LLC, a Texas limited liability company       By     By  
  Robert Watson, Jr., Chief Executive Officer     William R. Kruse, Manager    
      “FL Oil:”           FL Oil Holdings, LLC, a Florida limited liability
company           By         Robert R. Lucas, Managing Member

 

3

 

 

Exhibit A

 

Partner Invested Capital and Percentage Interests

 

Table A-1

 

Initial Contributions: December 14, 2011

 

Partner  Initial
Invested Capital   Initial
Percentage Interest  EnerJex Resources, Inc.  $15,000,000    88.250% Viking
Energy Partners, LLC  $2,000,000    10.000% FL Oil Holdings, LLC  $350,000  
 1.750%             TOTAL  $17,350,000    100.00%

 



 

 

Table A-2

 

Additional Contributions Due April 1, 2012

 

Partner  Additional
Capital
Contribution Due
from Partner
on April 1, 2012   Invested Capital
After 
Contributions   Percentage Interest after
Contribution  EnerJex Resources, Inc.   -0-   $15,000,000    83.250% Viking
Energy Partners, LLC  $1,000,000   $3,000,000    15.000% FL Oil Holdings, LLC 
 -0-   $350,000    1.750%                  TOTAL  $1,000,000   $18,350,000  
 100.000%

 

Exhibit A, Page 1

 

 

 

 



 

 

Table A-3

 

Additional Contributions Due May 1, 2012

 

Partner  Additional Capital
Contribution Due
from Partner   Invested Capital
After Contribution   Percentage
Interest after
Contribution  EnerJex Resources, Inc.   -0-   $15,000,000    78.250% Viking
Energy Partners, LLC  $1,000,000   $4,000,000    20.000% FL Oil Holdings, LLC 
 -0-   $350,000    1.750%                  TOTAL  $1,000,000   $19,350,000  
 100.000%

  



 

 

Table A-4

 

Additional Contributions Due November 27, 2012

 

Partner  Additional Capital
Contribution Due
from Partner   Invested Capital
After Contribution   Percentage
Interest after
Contribution  EnerJex Resources, Inc.   -0-   $15,000,000    75.000% Viking
Energy Partners, LLC  $650,000   $4,650,000    23.250% FL Oil Holdings, LLC 
 -0-   $350,000    1.750%                  TOTAL  $650,000   $20,000,000  
 100.000%

 

Exhibit A, Page 2

 

 

 

